
	

115 SRES 543 ATS: Congratulating the Florida State University Seminoles softball team for winning the 2018 National Collegiate Athletic Association Women’s College World Series.
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2018
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Florida State University Seminoles softball team for winning the 2018 National
			 Collegiate Athletic Association Women’s College World Series.
	
	
 Whereas, on June 5, 2018, the Florida State University Seminoles softball team won the Women’s College World Series after sweeping the University of Washington Huskies 2–0 in Oklahoma City, Oklahoma;
 Whereas the Florida State University Seminoles softball team has competed in 10 Women’s College World Series tournaments;
 Whereas, in winning the 2018 Women’s College World Series, the Florida State University Seminoles softball team—
 (1)won its first Women’s College World Series Championship; and (2)won Florida State University's 15th national championship in a team sport since the university began fielding intercollegiate athletic teams in 1946;
 Whereas the Florida State University softball team finished the season with a record of 58 wins and 12 losses;
 Whereas infielder Jessie Warren was named Most Outstanding Player of the 2018 Women’s College World Series, tying the National Collegiate Athletic Association (referred to in this preamble as the NCAA) record for hits in a Women’s College World Series;
 Whereas pitcher Meghan King finished the Women’s College World Series allowing only 1 earned run over 34 innings of pitching, the lowest earned run average in a Women’s College World Series in NCAA history; and
 Whereas the Florida State University Seminoles softball team is the 2018 NCAA Division I National Champion: Now, therefore, be it
		
	
 That the Senate— (1)commends Florida State University for winning the 2018 National Collegiate Athletic Association Women’s College World Series;
 (2)recognizes the achievement and dedication of all players, coaches, and support staff who contributed to winning the Women’s College World Series;
 (3)congratulates the citizens of Florida, Florida State University, and Seminole fans everywhere; and (4)requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)John E. Thrasher, President of Florida State University; (B)Stan Wilcox, Director of Athletics of Florida State University; and
 (C)Lonni Alameda, Head Coach of the Florida State University softball team.  